ORDER
The respondent is a member of the Bar of this state. Several complaints have been filed with the Chief Counsel of this Court’s Disciplinary Board charging that respondent has committed acts which constitute misconduct. On July 10, 1980, pursuant to our Rule 42-13, respondent filed an affidavit with the Board setting forth that he is aware of the charges pending against him, that he cannot successfully defend himself against such charges, and, consequently, that he freely and voluntarily consents to disbarment, he being fully aware of the implications of submitting his consent. On August 1, 1980 the Board’s counsel filed respondent’s affidavit with the Court together with a petition requesting that we order respondent’s disbarment on consent.
Upon review of respondent’s affidavit and the Board’s petition, and after careful consideration of all the factors involved, we deem such an order appropriate.
Accordingly, pursuant to Supreme Court Rule 42-13, it is hereby ordered that respondent, Arnold A. Zoglio, Jr., be and is hereby disbarred.
DORIS, J., did not participate.